Citation Nr: 0512099	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-30 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of left knee meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel





INTRODUCTION

The veteran had active military service from June 1976 to 
June 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied a rating in excess of 10 
percent for residuals of left knee meniscectomy.  38 C.F.R. 
§ 3.400(b)(2)((i). The veteran filed a timely notice of 
disagreement and substantive appeal.  


FINDINGS OF FACT

1.  Residuals of the left meniscectomy are manifested by a 
severe limp of the left leg, slightly decreased flexion 
(132/140 degrees) with complaints of pain at 125 degrees, and 
mild osteoarthritis with slightly decreased joint space in 
the medial compartment.

2.  Residuals of the left meniscectomy are characterized by 
internal derangement of the left knee, status post left 
medial meniscectomy, and clinical findings of misalignment or 
complaint of pain on mediolateral division, decreased left 
leg strength, and a feeling of grinding on active movement. 


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for 
osteoarthritis, status post left medial meniscectomy are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003 (2004).


2.  The criteria for a separate 10 percent evaluation for 
internal derangement of the left knee, status post left 
medial meniscectomy are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.14, 4.25, 4.71a, 
Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The appellant contends that his left knee disorder is more 
disabling than is contemplated by the currently assigned 10 
percent rating.  

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the appellant provide any evidence 
in his possession that pertains to the claim.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A.

After the appellant's claim was received in December 2002, a 
VA letter issued in January 2003 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim for a higher rating.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004); see Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Holding that compliance 
with 38 U.S.C.A. § 5103 required that the VCAA notice 
requirement be accomplished prior to an initial unfavorable 
determination by the agency of original jurisdiction.).
 
As to the duty to assist, the appellant's claims file 
contains two VA orthopedic examinations generated subsequent 
to receipt of the claim, as well as the appellant's lay 
statements.  The appellant has been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and has not identified any additional pertinent 
evidence to be associated with the record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  The Board finds that reasonable 
efforts have been made to assist the appellant in obtaining 
evidence necessary to substantiate the claim addressed in 
this decision.  Hence, VA's duty to assist the appellant in 
the development of his claim has been satisfied.  


The Merits of the Claim

As noted, the appellant argues that his left knee disorder is 
more disabling than is contemplated by the currently assigned 
10 percent rating.  Having carefully considered the record in 
light of the applicable law, the Board will grant the claim 
and assign two, separate 10 percent ratings which account in 
their whole for the appellant's disorder. 



Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating and rating disabilities of the 
joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The evidence includes the report of the VA joints examination 
completed in January 2003, reflecting that the veteran was 
not taking any medications, but reported his pain to be 8 on 
a 0 to 10-pain scale.  He lifted weights for exercise, 30 to 
45 pounds.  He was unemployed and had attended vocational 
rehabilitation for computer technician.  In the past, he had 
undergone bilateral total hip arthroplasty, arthroscopy 
twice, and meniscectomy once to the left knee.  He reported 
numbness in his lower extremities in his feet.  He had 
stiffness and weakness.  He denied giving way, locking, 
dislocation, or subluxation.  

Objective findings show that he was not using any assistive 
devices such as canes, braces, corrective shoes, or walkers.  
He limped on the left leg.  He was able to toe walk.  The 
deep tendon reflexes (patellar and Achilles) were 3+/5.  The 
left knee manifested 0 degrees in extension, which was 
normal, and 120 degrees of flexion out of 120 degrees.  He 
complained of pain at 110 degrees of flexion.  There was no 
effusion.  The patella was freely movable.  There was no 
ballottement.  There was no redness or swelling.  There were 
no drawer signs bilaterally.  There was no instability 
bilaterally.  There was a 23 cm scar over the left medial 
aspect of the patella.  There was no keloid formation.  There 
was no erythema or edema or drainage from the scar.  

The veteran was able to get on and off the table without 
difficulty or assistance.  He was able to bend at the waist 
to put on his socks and shoes without assistance.  All 
measurements were performed with a goniometer.  The x-ray of 
the left knee showed degenerative joint disease with old 
ligamentous injury.  The examiner's diagnosis was residuals 
of left medial meniscectomy with normal range of motion 
without functional impairment.  
The appellant underwent a VA reexamination in December 2003.  
The appellant experienced increased pain in the left knee 
with prolonged sitting and standing.  He felt cramps on 
sitting with a numbness and tingling sensation in his feet 
because of his left knee.  He reported pain with flare-ups at 
a 9 on the 0 to 10 pain scale with certain activities; 
otherwise, he rated his pain as 3 with Tylenol # 3 for pain.  
He stated that it was difficult for him to walk and he used a 
straight cane and a knee brace.  He was unable to perform 
exertional activities such as hunting and fishing as they 
aggravated his left knee pain.  He felt the giving way of his 
knee with certain activities, walking with lack of endurance, 
and swelling of the left knee.

Objective findings revealed a severe limp and that the 
veteran favored the left knee.  He did not use any assistive 
device for walking.  He was unable to squat completely as he 
strained his left knee during the squat and had difficulty.  
He was able to climb on the examination table.  The left knee 
had a scar about 10 inches, well blended with the skin, 
running over the patella down the anterior knee area.  Left 
knee flexion was limited to 132 degrees out of 140 degrees 
with complaints of pain starting at 125 degrees.  He felt 
grinding on active movement.  He complained of some pain on 
active and passive movement.  Extension was up to 0 degrees.  
On mediolateral division, there was some misalignment or 
complaint of pain.  His drawer sign was negative.  There was 
no effusion on palpation, although he complained of pain and 
tenderness.  

The strength of the left leg was 4/5 as compared to the right 
leg 5/5 due to discomfort.  The left knee x-ray was compared 
with January 2003 examination.  It showed mild osteoarthritis 
with slightly decreased joint space in the medial 
compartment.  The examiner's diagnosis was left knee internal 
derangement of the left knee, status post left medial 
meniscectomy with decreased range of motion on activities 
with subjective complaints of pain.  The radiograph showed 
mild osteoarthritis with slightly decreased joint space in 
the medial compartment.

The appellant's service-connected residuals of the left 
medial meniscectomy are currently rated as 10 percent 
disabling under Diagnostic Code 5259, which pertains to 
removal of symptomatic semilunar cartilage.  38 C.F.R. § 
4.71a.  This is the maximum benefit allowable under this 
diagnostic code.  

The appellant's left knee disability may be evaluated under 
several diagnostic codes depending upon the clinical 
findings.  

Under Diagnostic Code 5258 for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint warrants a 20 percent rating.  38 
C.F.R. § 4.71a, Diagnostic 5258.  

Under Diagnostic Code 5257 for severe impairment of the knee 
to include recurrent subluxation or lateral instability 
warrants a 30 percent rating.  Moderate impairment of the 
knee warrants a 20 percent rating and slight impairment 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

Under Diagnostic Code 5260 for leg flexion that is limited 
to 15 degrees warrants a 30 percent rating.  Leg flexion 
that is limited to 30 degrees warrants a 20 percent rating.  
Leg flexion that is limited to 45 degrees warrants a 10 
percent rating.  Leg flexion that is limited to 60 degrees 
warrants a noncompensable rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Under Diagnostic Code 5261 for leg extension that is limited 
to 45 degrees warrants a 50 percent rating.  Leg extension 
that is limited to 30 degrees warrants a 40 percent rating.  
Leg extension that is limited to 20 degrees warrants a 30 
percent rating.  Leg extension that is limited to 15 degrees 
warrants a 20 percent rating.  Leg extension that is limited 
to 10 degrees warrants a 10 percent rating.  Leg extension 
limited to 5 degrees warrants a noncompensable rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

Under Diagnostic Code 5262 for impairment of the tibia and 
fibula to include nonunion of the tibia and fibula with 
loose motion requiring a brace warrants a 40 percent rating.  
Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent rating.  Malunion of the 
tibia and fibula with moderate knee or ankle disability 
warrants a 20 percent rating.  Malunion of the tibia and 
fibula with slight knee or ankle disability warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

The Board has considered the appellant's contentions, the 
clinical evidence, and all diagnostic codes relating to the 
knee and finds that a higher evaluation is warranted for the 
residuals of the left medial meniscectomy.  In 
distinguishing whether any increase in disability existed, 
the Board considered the following clinical findings: (1) 
pain, (2) antalgic gait, (3) limitation of motion, and (4) 
arthritis.  

Throughout the rating period on appeal, the residuals of the 
left medial meniscectomy have been manifest by subjective 
complaints and objective findings of pain, and none to some 
limitation of motion.  In January 2003, the appellant was not 
medicating for pain.  However, in December 2003, the 
appellant was medicating the pain with Tylenol #3.  

The appellant limped on the left leg in January 2003.  
However, it was reported that he was able to walk a few 
blocks as documented by the VA examiner.  He did not use any 
assistive devices at that time.  In December 2003, he walked 
with a severe limp and favored the left knee.  The appellant 
asserted that he used a straight cane and a left knee brace.  
However, the December 2003 VA examination does not record 
their presence.  

In January 2003, range of motion was characterized as normal 
without functional impairment.  In December 2003, range of 
motion was characterized as decreased on activity with 
subjective complaints of pain.  Flexion was limited to 132 
degrees out of 140 degrees with complaints of pain at 125 
degrees with grinding felt on active movement.  On 
mediolateral division, there was some misalignment or 
complaints of pain.  He also complained of pain and 
tenderness on palpation.  There was no effusion.  In December 
2003, the diagnosis was internal derangement of the left 
knee, status post left medial meniscectomy with decreased 
range of motion on activities with subjective complaints of 
pain.  A December 2003 radiograph shows mild osteoarthritis 
with slightly decreased joint space in the medial 
compartment.  

As to the appellant's December 2003 reports regarding flare-
ups, and "give way" of his knee with certain activities, a 
lack of endurance and swelling of the left knee, the clinical 
evidence of record fails to show weakness or fatigue.  During 
that same examination, the appellant disclosed that he had 
undergone a bilateral total hip replacement, which is not 
service connected.  However, the examiner did not distinguish 
the severe limp or the numbness in the lower extremities in 
his feet as manifestations of the non-service connected 
disability.

Based on the diagnosis of internal derangement of the left 
knee, status post meniscectomy, and clinical findings of 
misalignment or the complaint of pain on mediolateral 
division, decreased left leg strength, and a feeling of 
grinding on active movement, the Board finds that the medical 
evidence supports the left knee disability to be more 
appropriately characterized as internal derangement of the 
left knee, status post left medial meniscectomy.  Butts, 
supra.  

Thus found, the residuals of the left medial meniscectomy are 
such that they should be evaluated separately to adequately 
compensate the appellant for his current level of disability.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (Holding that 
service connection for distinct disabilities resulting from 
the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, in assigning an appropriate rating, the policy 
against "pyramiding" of disability awards enumerated by 38 
C.F.R. 4.14 must be considered. That is, the evaluation of 
the same disability under various diagnoses is to be 
avoided.);   Fanning v. Brown, 4 Vet. App. 225 (1993).  

Since the plain terms of Diagnostic Codes 5257 and 5003 
suggest that those codes apply either to different 
disabilities or to different manifestations of the same 
disability, the evaluation of knee dysfunction under both 
codes would not amount to pyramiding under 38 C.F.R. § 4.14 
(2004).  VAOPGCPREC. 23-97 (July 1, 1997); see also Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Diagnostic Code 5257 provides for the rating of other 
impairment of the knee without reference to limitation of 
motion, and; therefore, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996); see also VAOPGCPREC 23-97 
(July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  

Having considered the manifestations of the disability as 
recharacterized, the Board finds that the internal 
derangement of the left knee, status post left medial 
meniscectomy, is more appropriately rated under Diagnostic 
Code 5257 for other impairment of the knee, despite no 
subluxation or instability being present.  See 38 C.F.R. §§ 
4.3, 4.59, 4.71a, Diagnostic Code 5257; Spurgeon v. Brown, 10 
Vet. App. 194, 197 (1997); DeLuca v. Brown, 8 Vet. App. 202 
(1995); Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(implicitly holding that the Board's selection of a 
Diagnostic Code may not be set aside as "arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law," if relevant data is examined and a 
reasonable basis exists for its selection).  (Citations 
omitted).  In that regard, the Board finds that a separate 
rating of 10 percent is warranted for slight impairment for 
internal derangement of the left knee, status post left 
medial meniscectomy.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic 
Code 5257.  

However, the assignment of Diagnostic Code 5257 does not 
account for the functional loss due to pain, the severe 
limp, and osteoarthritis.  The schedular criteria provides 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (Diagnostic Codes 5200 etc.).  When however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In this instance, the x-ray findings and limitation of 
motion warrant no more than a noncompensable rating under 
Diagnostic Code 5260.  The appellant's left knee flexion was 
limited to 132 degrees out of 140 degrees with a complaint 
of pain starting at 125 degrees.  There was pain on active 
and passive movement.  Thus, the Board finds that the mild 
osteoarthritis with slightly decreased joint space in the 
medial compartment of the left knee warrants at minimum a 
separate 10 percent rating for functional loss due to 
painful motion under Diagnostic Code 5003.  38 C.F.R. §§ 
4.14, 4.59, 4.71a, Diagnostic Code 5003 (2004); DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

Also for consideration is the scar associated with the 
residuals of the left medial meniscectomy.  Competent 
clinical evidence of record fails to demonstrate that the 
well blended-scar, which is about 10 inches long and runs 
over the patella, is symptomatic, disfiguring or of 
compensable size.  As such a higher rating is not warranted 
under 38 C.F.R. § 4.118, Diagnostic Codes 7800 - 7805 (2004).

Further, the medical evidence of record is not clinically 
characteristic of moderate or severe impairment of the knee 
(Diagnostic Code 5257), limited leg flexion to 30 or 15 
degrees (Diagnostic Code 5260), limited leg extension to 15 
or 20 degrees (Diagnostic Code 5261), or malunion of the 
tibia and fibula with moderate or marked knee or ankle 
disability (Diagnostic Code 5262) to warrant higher 
evaluations under the aforementioned diagnostic codes.  The 
Board determines that the residuals of the left medial 
meniscectomy are appropriately evaluated separately to 
adequately compensate the appellant for the current level of 
disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  Accordingly, separate 10 percent ratings are 
warranted for internal derangement of the left knee, status 
post left medial meniscectomy, under Diagnostic Code 5257, 
and osteoarthritis, status post left medial meniscectomy, 
under Diagnostic Code 5003, for a combined rating of 20 
percent.  See 38 C.F.R. §§ 4.14, 4.25, 4.71a (2004).  

In this case, the evidence does not show that the 
appellant's left medial meniscectomy with osteoarthritis 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant referral under 38 C.F.R. 
§ 3.321(b)(1).  Evidence of an exceptional disability 
picture, such as frequent hospitalization or marked 
interference with employment has not been demonstrated.  The 
appellant asserted in January 2003 that he was unemployed and 
that he had attended vocational rehabilitation to be a 
computer technician.  The clinical evidence of record fails 
to demonstrate that his left leg disability in any way is so 
unusual that it would markedly interfere with employment or 
require frequent periods of hospitalization.  The evidence of 
record demonstrates three clinic visits for the appeal 
period, January, July, and December 2003 that includes two VA 
examinations and an orthopedic visit in July 2003 for the 
service-connected left knee disability.  The Board stresses 
that the bilateral total hip replacement is not service-
connected nor is any pathology associated with it.  Based on 
the evidence of record, the combined 20 percent rating for 
the left knee disability compensates the appellant for the 
average impairment in earning capacity in a civil occupation.  
38 C.F.R. §§ 3.321(b)(1), 4.25.

In the absence of objective evidence that residuals of the 
left meniscectomy markedly interferes with employment (i.e., 
beyond that contemplated in the separate 10 percent ratings 
assigned herein for internal derangement of the left knee and 
osteoarthritis), or frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards, consideration of an extraschedular 
rating on the basis of the left knee disability is not 
appropriate in this instance.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A separate evaluation of 10 percent for internal derangement 
of the left knee, status post left medial meniscectomy is 
granted, subject to the applicable law governing the award of 
monetary benefits.  

A separate evaluation of 10 percent for osteoarthritis, 
status post left medial meniscectomy is granted, subject to 
the applicable law governing the award of monetary benefits.  



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



